Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-18-2007

Snyder v. Aaron
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-2666




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Snyder v. Aaron" (2007). 2007 Decisions. Paper 925.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/925


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                        NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT


                                 No. 06-2666


                          MARSHA KAY SNYDER,
                                       Appellant

                                      v.

                      MARK AARON, District Attorney;
                     JAMES G. ARNER, President Judge;
                 RALPH MONTANA, Solicitor; THE COUNTY
             OF CLARION; TROOPER ROBERT S. HAGETER, JR.,
                 Pennsylvania State Police; STANLEY DRAKE


                On Appeal From the United States District Court
                   For the Western District of Pennsylvania
                           (D.C. Civ. No. 05-cv-1602)
                District Judge: Honorable Donetta W. Ambrose


                  Submitted Under Third Circuit LAR 34.1(a)
                             December 26, 2006


       Before: BARRY, CHAGARES AND ROTH, CIRCUIT JUDGES.

                            (Filed: June 18, 2007)


                                  OPINION




PER CURIAM
       Marsha Kay Snyder appeals the District Court’s order dismissing her complaint.

Snyder filed a complaint alleging that the appellees failed to fully prosecute persons who

broke into her home and assaulted her. After her initial complaint was dismissed for lack

of standing, Snyder filed an amended complaint alleging that appellees violated several

Pennsylvania criminal statutes by failing to fully prosecute those persons involved in the

break-in and assault. The District Court dismissed the amended complaint for lack of

standing. Snyder filed a timely notice of appeal, and we have jurisdiction under 28

U.S.C. § 1291.

       We exercise plenary review over the grant of a motion to dismiss for lack of

standing. Leuthner v. Blue Cross and Blue Shield of N.E. Pa., 454 F.3d 120, 124 (3d Cir.

2006). We agree with the District Court that Snyder lacked standing to bring her claims.

See Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973)(“[A] private citizen lacks a

judicially cognizable interest in the prosecution or nonprosecution of another.”)

       For essentially the reasons given by the District Court, we will affirm the District

Court’s judgment.




                                          2